Citation Nr: 1614444	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  07-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the assignment of an effective date of November 30, 2001, and not earlier, for the grant of service connection for post-traumatic stress disorder (PTSD) was clearly and unmistakably erroneous.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange and/or contaminated water at Camp Lejeune.  

3.  Entitlement to service connection for a kidney disorder, claimed as kidney cancer and kidney removal, to include as due to exposure to Agent Orange and/or contaminated water at Camp Lejeune.  

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder and acid reflux, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a gall bladder disorder, to include as due to exposure to contaminated water at Camp Lejeune.

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2014 by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was most recently before the Board in July 2015.  Long-pending claims pertaining to a PTSD rating and TDIU were adjudicated.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The case was recently received by the Board again.  As noted in the introduction, prior claims on appeal have already been adjudicated.  However, in light of the Board's current jurisdiction of the case, the Board notes that, in September 2014, the Veteran timely disagreed with the RO's denial of the claims captioned above, as reflected in a May 2014 rating decision.  However, the RO has yet to issue a related statement of the case; therefore, the case must be remanded, to this end.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2015).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case adjudicating the Veteran's claim asserting clear and unmistakable error in the assignment of the effective date for the grant of service connection for PTSD and his claims seeking service connection for diabetes mellitus, a kidney disorder, a gastrointestinal disorder, and a gall bladder disorder, claimed as due to exposure to Agent Orange and/or contaminated water at Camp Lejeune.  Inform the Veteran that if he wishes the Board to consider any adverse decisions, he must file a timely substantive appeal (VA Form 9).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

